Exhibit 10.2



Certain portions of this exhibit (indicated by “[***]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K. Such excluded information is not
material and would likely cause competitive harm to the registrant if publicly
disclosed.

FIRM TRANSPORTATION SERVICE AGREEMENT

THIS FIRM TRANSPORTATION SERVICE AGREEMENT (this “Agreement”) is dated the
Approval Date but effective as of the Closing Date (the “Effective Date”) by and
between SECO PIPELINE, LLC, a Delaware limited liability company
(“Transporter”), and SN CATARINA, LLC, a Delaware limited liability company
(“Shipper”).  Transporter and Shipper may be referred to in this Agreement
individually as a “Party” and collectively as the “Parties.”  Capitalized terms
used in the Agreement but not defined herein shall have the meanings given to
them in Exhibit A.

WHEREAS, Transporter has pipeline facilities located wholly within the State of
Texas, and is willing to receive and transport certain quantities of natural gas
on a Firm basis and/or Interruptible basis, as applicable, on Transporter’s Seco
Pipeline system located in LaSalle and Webb Counties, Texas, as further
described on Exhibit B (“Transporter’s System”); and

WHEREAS, Transporter and Shipper desire to enter into an agreement providing for
the transportation by Transporter of certain quantities of processed natural gas
from Receipt Point(s) located in Texas to Delivery Point(s) located in Texas;
and

WHEREAS, Transporter is agreeable to receiving, transporting and delivering such
processed natural gas delivered by Shipper in accordance with the terms and
conditions hereinafter set forth; and

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereto mutually covenant and agree as follows:

ARTICLE I

SHIPPER’S GAS

1.1       Shipper’s Gas.

(a)        Subject to the terms and conditions of this Agreement, Shipper hereby
commits and dedicates to Transporter for transportation on Transporter’s System
all volumes of Residue Gas owned or Controlled by Shipper or its Affiliates
(other than SN EF Maverick, LLC) that are produced from natural gas delivered to
Shipper under the Catarina Gathering Agreement at the tailgate of the Raptor
Plant and specifically excluding gas that is processed at any of the Carnero
G&P, LLC processing plants in Bee County, Texas (the “Dedicated Gas”).  Shipper
shall deliver, or cause to be delivered, all Dedicated Gas to Transporter at the
Receipt Point(s).  Shipper commits and dedicates to Transporter all of Shipper’s
and its Affiliates’ (other than SN EF Maverick, LLC’s) right, title, and
interests in and to the Dedicated Acreage, to support Shipper’s performance of
its obligations provided for in this Section 1.1(a).

(b)        In addition to the Dedicated Gas, Shipper hereby agrees to use
commercially reasonable efforts to deliver or cause to be delivered, hereunder
to Transporter for transportation on Transporter’s System under this Agreement,
all volumes of Residue Gas that are owned or Controlled by Shipper or its
Affiliates (other than SN EF Maverick, LLC) that are not Dedicated





--------------------------------------------------------------------------------

Gas but are received by Shipper or its Affiliates (other than SN EF Maverick,
LLC) at the tailgate of the Raptor Plant  (the “Additional Gas”, and together
with the Dedicated Gas, “Shipper’s Gas”).

1.2       Receipt.

(a)        Subject to the terms and conditions of this Agreement, Transporter
agrees to accept and receive, up to one hundred percent (100%) of the quantity
of Shipper’s Gas tendered by Shipper or its designee each Day during the Term of
this Agreement at the Receipt Point(s), not to exceed the greater of (i) the
maximum Residue Gas capacity at the Raptor Plant or (ii) two hundred (200) MMBtu
per Day (such greater amount, the “Maximum Daily Quantity”), and to transport
for Shipper such quantity of Shipper’s Gas on Transporter’s System on a Firm
basis.

(b)        Transporter agrees to use commercially reasonable efforts to, accept
and receive, Shipper’s Gas tendered by Shipper or its designee in excess of the
Maximum Daily Quantity, each Day during the Term of this Agreement at the
Receipt Point(s), and to transport for Shipper such quantity of Shipper’s Gas on
Transporter’s System on an Interruptible basis.

(c)        Transporter’s acceptance and receipt of Shipper’s Gas is expressly
subject to the operational considerations and capacity constraints as set forth
in Article VIII of this Agreement, and such Gas meeting the quality
specifications as set forth in Article IV of Exhibit A.

1.3       Delivery.

(a)        During the Term of this Agreement, Transporter shall deliver and
Shipper shall accept or cause to be accepted at the Delivery Point(s), a
quantity of natural gas equivalent, on a MMBtu basis, to the sum of the
quantities of Shipper’s Gas accepted and received by Transporter at the Receipt
Point(s) for transportation hereunder in accordance with Section 1.1, less
Shipper’s pro-rata share of actual fuel, including actual fuel equivalents, and
losses incurred on Transporter’s System (“Shipper’s FL&U”). Shipper’s FL&U shall
not exceed one percent (1%) of the volume of Residue Gas received by Transporter
at the Receipt Point(s) each Month.

(b)        Notwithstanding anything to the contrary in this Agreement,
Transporter has the right to commingle Shipper’s Residue Gas with other Gas or
Residue Gas in Transporter’s System and to deliver Residue Gas at the Delivery
Point(s) that is of the same or similar quality as that received at the Receipt
Point(s), and the right to cease taking deliveries of Residue Gas so long as
Transporter, in its sole opinion, determines that due to operations of Shipper,
its agents, representatives, or contractors, a dangerous or unsafe condition
exists. Upon Transporter’s giving notice of any such cessation and continuing
until such condition is remedied to Transporter’s satisfaction, Transporter
shall not be obligated to accept delivery of Shipper’s Gas.

1.4       Covenant Running with the Land; Assignment of Interests.  So long as
this Agreement is in effect, the dedication and commitment with respect to the
Dedicated Gas made by Shipper under this Agreement, along with the provisions of
Section 1.1(a), is a covenant running with the land.  This Agreement, along with
all renewals, extensions, amendments, and supplements, and all rights, title and
interests contained herein, shall be binding upon and inure to the benefit of
the Parties, and their successors and permitted assigns.  Any assignment, sale,
transfer or conveyance by Shipper or its Affiliates (other than SN EF Maverick,
LLC) of any interests in the Dedicated Acreage shall be subject to the
dedication under this Agreement and



2

--------------------------------------------------------------------------------

Shipper shall require that the assignee of any such interests agree in writing
to expressly ratify this Agreement and assume and discharge the duties and
obligations of Shipper under this Agreement with respect to such interests
acquired from and assigned by Shipper or its Affiliates (other than SN EF
Maverick, LLC); and such assigned interests shall be Dedicated Acreage. Any
Person which shall succeed by purchase, merger or consolidation with Shipper or
Transporter and their respective successors in interest shall be subject to the
obligations of its predecessor under this Agreement.

1.5       Memorandum of Agreement.  Contemporaneously with the execution of this
Agreement and from time to time during the Term, the Parties will execute,
acknowledge, deliver and record a “short form” memorandum of this Agreement
substantially in the form of Exhibit D (“Memorandum of Agreement”) identifying
the Dedicated Acreage, which Shipper will file of record in the real property
records of each county that contains Dedicated Acreage. Notwithstanding the
foregoing, Transporter shall also have the right to file and record such
memorandum of this Agreement and any necessary supporting documents or
instruments in the real property records of each county that contains Dedicated
Acreage.

ARTICLE II

TRANSPORTATION SERVICES

2.1       Receipt Point(s).  The receipt point(s) at which Shipper shall tender
Residue Gas to Transporter for transportation is described in Exhibit B to this
Agreement (the “Receipt Point(s)”). The delivery pressure and other pertinent
factors applicable to the Receipt Point(s) are set forth in Exhibit B.

2.2       Delivery Point(s).  The delivery point(s) at which Transporter shall
deliver hereunder is described in Exhibit B (the “Delivery Point(s)”). The
delivery pressure and other pertinent factors applicable to the Delivery
Point(s) are set forth in Exhibit B.

2.3       Title. Except as expressly provided for in this Agreement, title to
Shipper’s Gas delivered to Transporter under this Agreement will remain with
Shipper or Shipper’s customers at all times.

2.4       Substances Recovered in Pipeline. All substances, whether or not of
commercial value, including all liquid hydrocarbons of whatever nature, except
substances expressly reserved for Shipper, that Transporter recovers in the
course of transporting the quantities of Shipper’s Gas tendered hereunder will
be Transporter’s sole property and Transporter will not be obligated to account
to Shipper for any value, whether or not realized by Transporter, that may
attach, or be said to attach, to such substances.

2.5       Residue Gas. All references to Gas with respect to Transporter’s
obligation to receive, transport, and/or deliver Gas hereunder shall be read as
references to Residue Gas.



3

--------------------------------------------------------------------------------

ARTICLE III

FEE(S)

3.1       Fee(s). Upon the commencement of service hereunder, Shipper shall pay
Transporter, for the transportation services rendered hereunder from the Receipt
Point(s) to the Delivery Point(s), the fee(s) set forth in Exhibit B.

3.2       Annual Rate Escalation.  Effective on each anniversary of the
Effective Date through the Term of this Agreement, the Transportation Fee set
forth in Exhibit B and all other fees for services by Transporter in accordance
with this Agreement shall be adjusted by the product of the rate then in effect
multiplied by the percentage increase (if any) between the Consumer Price Index
(All Urban Consumers (CPI-U); U.S. City Average; All items, 1982-1984 reference
base), issued by the United States Department of Labor, Bureau of Labor
Statistics (“BLS”) (the “CPI”) for January of the current year and the CPI for
January of the immediately preceding year; provided that in no event shall the
fees hereunder be increased by more than 3% from the fees in effect for the
immediately preceding year, or decreased.  If the 1982-1984 reference base is no
longer used as the standard reference base by BLS, then the standard reference
base shall be that established from time to time by BLS as the replacement for
the CPI.

ARTICLE IV

REGULATORY REQUIREMENTS

4.1       Regulatory Requirements.  The transportation arrangements provided for
in this Agreement are subject to Texas Railroad Commission regulations, as
amended from time to time.

ARTICLE V

TERM; TERMINATION

5.1       Term. This Agreement will become effective as of the Effective Date,
and will remain in full force and effect until March 31, 2033 (such period,
“Primary Term”). Unless otherwise terminated as provided in Section 5.2 of this
Agreement or Section 9.2 of Exhibit A, upon the expiration of the Primary Term,
this Agreement shall renew automatically for additional terms of one (1) year
each thereafter (each, a “Renewal Term”) on the existing terms (including the
then-existing rates), unless either Party elects to terminate this Agreement by
written notice to the other Party no later than the date which is one hundred
eighty (180) Days prior to the expiration of the Primary Term or any Renewal
Term, as applicable.  The period of time that this Agreement remains in effect
pursuant to this Section 5.1 is referred to as the “Term”.

5.2       Early Terminations.

(a)        If a Party is in Default, the non-defaulting Party may, in addition
and without prejudice to any other remedies such non-defaulting Party may have
under this Agreement or at law or in equity, suspend all performance under this
Agreement or terminate this Agreement, in each case upon ten (10) Days’ prior
written notice.

(b)        The following shall constitute events of “Default” under this
Agreement:



4

--------------------------------------------------------------------------------

(i)         if a Party fails to pay any amount due to the other Party when the
same is due, and such Party’s account remains delinquent beyond a twenty (20)
Day period after written notice of failure to pay has been delivered to such
Party, exclusive of any amounts subject to a good faith dispute pursuant to
Section 5.3 of Exhibit A;

(ii)       if a Party experiences an Insolvency Event; or

(iii)      if such Party is in material breach of this Agreement (other than for
failure to pay amounts due, which is addressed in clause (i) above), and that
breach is not cured within forty-five (45) Days after receipt by such Party of
written notice from the other Party asserting such breach.

5.3       Effect of Termination. Termination of this Agreement will not (i)
relieve either Party of its respective obligation to correct any volume
imbalances hereunder occurring prior to the termination, or (ii) relieve either
Party of the obligation, if any, to pay monies due prior to or as of the
termination of this Agreement to the other Party.

ARTICLE VI

NOTICES

6.1       Notices. Any formal notice, request or demand that either Party gives
to the other respecting this Agreement must be in writing and must be mailed by
registered or certified mail or delivered in hand to the following address of
the other Party or to such other address as a Party shall designate by formal
written notice.

If to Shipper:

If to Transporter:





SN Catarina, LLC

Seco Pipeline, LLC

Pennzoil Place

c/o Sanchez Midstream Partners LP

700 Milam St., Suite 600

1360 Post Oak Blvd, Suite 2400

Houston, Texas 77002

Houston, TX 77056

Phone: (713) 756-2700

Attn:

Chief Financial Officer



Email:

cward@sanchezmidstream.com



6.2       Routine and Operating Communications. Routine communications should be
provided by electronic means, whether via email or facsimile. Operating
communications by telephone, facsimile or other mutually agreeable means will be
considered as duly delivered with subsequent written confirmation.

ARTICLE VII

NOMINATIONS

7.1       Nominations.  Shipper shall submit to Transporter nominations for
transportation service hereunder at least five (5) days prior to the beginning
of each Month. Nominations shall detail the specific Receipt Point(s) and
Delivery Point(s) for that volume. Shipper may submit any daily changes to such
nomination by 10:00 a.m. Central Time on the Day immediately before the Day on
which Shipper’s Gas is desired to flow from time to time.

5

--------------------------------------------------------------------------------

7.2       Imbalances.  Shipper is responsible for Monthly nominations into
pipelines downstream of the Delivery Point(s); and for reconciliation of daily
and Monthly gas imbalances with such downstream pipelines. Shipper shall use
reasonable efforts to minimize these imbalances and agrees to make nomination
adjustments to both achieve a minimal imbalance at the end of each Month and
resolve any existing imbalances in the following Month or as soon as
practicable.

7.3       Nomination Changes. Transporter or Shipper shall notify the other
Party (except if due to an event of Force Majeure) by written notice (which can
be by fax or email) and make allowable intra-day changes consistent with
industry standards.

ARTICLE VIII

OTHER OPERATING PROVISIONS

8.1       Disruptions to Firm Services. Shipper’s Gas entitled to Firm services
under this Agreement may be, from time to time, interrupted, curtailed, or
disrupted (herein, a “Disruption”) to the extent reasonably necessary (as
determined by Transporter acting in its reasonable discretion) for any of the
following reasons: (i) safe operation of the Transporter’s System, (ii) an
ongoing event of Force Majeure affecting Transporter, (iii) subject to the
Transporter’s compliance with the other terms and conditions of this Agreement,
the inability of a Receipt Point to receive Shipper’s Gas, and (iv) upon
reasonable advance notice of at least thirty (30) days’ to Shipper for scheduled
maintenance, expansions or modifications of Transporter’s System from time to
time, provided that with respect to item (iv) Transporter will reasonably
cooperate with Shipper to minimize adverse effects due to such work.  In the
event of a Disruption, Transporter will give Shipper prompt notice with
reasonable detail of the reason for the Disruption and a good faith estimate of
the duration and extent of such Disruption.  In such event Transporter shall not
be in breach or default of its obligations under this Agreement and shall have
no liability to Shipper in connection with or resulting from any such
curtailment.  When Transporter reestablishes the Firm service as to such volumes
of Shipper’s Gas interrupted or curtailed by a Disruption, Transporter shall
give Shipper notice thereof and Shipper shall resume deliveries to Shipper of
the affected volumes. For the avoidance of doubt, services provided by
Transporter hereunder on an Interruptible basis may be interrupted, curtailed,
disrupted or discontinued at any time at the sole discretion of Transporter, for
no reason or any reason, including, without limitation, any Disruption set forth
in this Section 8.1.

When Transporter reestablishes the Firm service as to such volumes of Shipper’s
Gas interrupted or curtailed by a Disruption, Transporter shall give Shipper
notice thereof and Shipper shall resume deliveries to Shipper of the affected
volumes. For the avoidance of doubt, services provided by Transporter hereunder
on an Interruptible basis may be interrupted, curtailed, disrupted or
discontinued at any time at the sole discretion of Transporter, for no reason or
any reason, including, without limitation, any Disruption set forth in this
Section 8.1.

(a)       Temporary Disruption.  To the extent Transporter does not accept any
portion of Shipper’s Gas, such rejected Gas (the “Subject Gas”) shall be
immediately temporarily released from the dedication hereunder and Shipper may
enter into short term interruptible arrangements with third parties for the
transportation of such Subject Gas (“Temporary Arrangements”); provided that
Shipper must again deliver such Subject Gas to Transporter at the Receipt Points
on the first (1st) Day



6

--------------------------------------------------------------------------------

of the Month immediately following after Shipper receives notice from
Transporter that Transporter is able to accept the Subject Gas.  Any of
Shipper’s Gas temporarily released from this Agreement shall not be Dedicated
Gas hereunder; provided, however, that such Residue Gas shall become Dedicated
Gas again at the conclusion of a temporary disruption.  In such event
Transporter shall not be in breach or default of its obligations under this
Agreement and shall have no liability to Shipper in connection with or resulting
from such Temporary Disruption.

(b)       Permanent Disruption.  If, for any reason, excluding an event of Force
Majeure, Transporter does not accept any portion of Shipper’s Gas up to the
Maximum Daily Quantity (such portion not accepted, the “Disruption Volumes”) for
more than one hundred fifty (150) Days out of any two hundred ten (210) Day
period (“Permanent Disruption”), then the Disruption Volumes shall be
permanently released from the dedication hereunder. Shipper, in its sole
discretion, may enter into any alternative arrangements for the transportation
of the Disruption Volumes.  For the avoidance of doubt, this Section 8.1(b)
shall not apply to any failure of Transporter to accept any portion of Shipper’s
Gas due to any action or inaction of Shipper.

8.2       Capacity Curtailment.

(a)        Notwithstanding anything to the contrary in this Agreement,
Transporter’s acceptance and receipt of Shipper’s Gas that is nominated and
tendered by Shipper in accordance with this Agreement is subject to the physical
capacity constraints on Transporter’s System. If, on any Day, Transporter
determines that the physical capacity of Transporter’s System, or any portion
thereof, is insufficient to serve all requests from its customers (including
Shipper) for any reason, including without limitation any Disruptions, then
Transporter has the right to schedule transportation in accordance with this
Section 8.2 until all available capacity is allocated.

(b)        Capacity on the Transporter’s System shall be curtailed and allocated
among applicable customers in accordance with the following:

(i)       First, Transporter shall curtail all Gas received on an Interruptible
basis (including all of Shipper’s Gas exceeding the Maximum Daily Quantity)
prior to curtailing Gas received on a Firm basis.  If Transporter curtails Gas
received on an Interruptible basis, Transporter shall allocate the capacity of
Transporter’s System available to Interruptible customers among such
Interruptible customers, on a pro rata basis, based upon each such customer’s
request of capacity to the total capacity of Transporter’s System available to
Interruptible customers.

(ii)      Second, if additional curtailments are required beyond clause
8.2(b)(i) above, Transporter shall curtail Gas received on a Firm basis
(including Shipper’s Gas up to the Maximum Daily Quantity).  If Transporter
curtails Gas received on a Firm basis (including Shipper’s Gas up to the Maximum
Daily Quantity), Transporter shall allocate the capacity of Transporter’s System
available to customers with Firm reserved capacity (including Shipper) on a pro
rata basis based upon each such customer’s ratio of its reserved capacity to the
total reserved capacity on Transporter’s System.  For the purposes of this
Agreement, Customer’s



7

--------------------------------------------------------------------------------

reserved capacity shall be the Maximum Daily Quantity.

ARTICLE IX

MISCELLANEOUS

9.1       Governing Law. This Agreement will be interpreted, construed, and
governed by the laws of the State of Texas, without reference to conflicts of
law principles thereof that might apply the laws of another jurisdiction.

9.2       Dispute Resolution.

(a)       The Parties desire to resolve any disputes related to this Agreement
that may arise by mutual agreement, if possible.  All disputes arising out of or
relating to this Agreement that are not resolved by mutual agreement of the
Parties shall be resolved using the provisions of this Section 9.2.

(b)        If a dispute or disputes arise out of or relating to this Agreement,
a Party shall give notice of the dispute(s) to the other Party, and each Party
will appoint an employee to negotiate with the other Party concerning the
dispute(s).  If the dispute(s) have not been resolved by negotiation within
thirty (30) Days of the initial dispute notice, the dispute(s) shall be
exclusively and finally resolved by binding arbitration in Houston, Texas in
accordance with the then current Rules for Non-Administered Arbitration of the
International Institute for Conflict Prevention and Resolution (“Rules”) and
this Section 9.2.

(c)        The arbitration shall be governed by the Rules, to the exclusion of
any provision of state law inconsistent with them.  The arbitration shall be
initiated by a Party seeking arbitration by notice transmitted to the other
Party or Parties to be involved.

(d)        The Parties shall select one disinterested arbitrator with at least
10 years’ experience in the midstream oil and gas industry and ten (10) years’
experience with oil and gas law, and not previously employed by either Party or
its Affiliates, and, if possible, shall be selected by agreement between the
Parties.  If the Parties cannot select an arbitrator by agreement within fifteen
(15) Days of the date of the notice of arbitration, a qualified arbitrator will
be selected in accordance with the Rules.

(e)        If the dispute(s) involves an amount greater than $150,000, the
dispute(s) will be decided by a panel of three arbitrators with the above
qualifications, one selected by each Party, and the third selected by the
Party-appointed arbitrators, or in the absence of their agreement, pursuant to
the Rules.

(f)        The arbitrator(s) shall resolve the disputes and render a final award
in accordance with the substantive law of the State of Texas.

(g)        If arbitration is necessary to resolve a dispute, the arbitral
tribunal is authorized to award costs and reasonable attorneys’ fees or allocate
them between the Parties, and the costs of the arbitration proceedings,
including reasonable attorneys’ fees, shall be borne in the manner determined by
the arbitral tribunal.



8

--------------------------------------------------------------------------------

(h)        The decision of the arbitrator(s) shall be final and binding on both
Parties and shall set forth the reasons for the award in writing, and judgment
on the arbitration award may be entered in any court having jurisdiction.

9.3       Entire Agreement.  The Exhibits attached hereto are hereby
incorporated by reference as part of this Agreement. This Agreement (including
the Exhibits referenced in and attached to this Agreement) and the Memorandum of
Agreement contain the entire agreement of Parties with respect to the matters
addressed herein and therein, and supersede all prior negotiations,
representations, understandings, agreements, contracts (whether oral or written)
by and between Transporter and Shipper with respect to the subject matter
herein. This Agreement and the Memorandum of Agreement will be amended only by
an instrument in writing signed by both Parties.  The Parties acknowledge that
this Agreement and the Memorandum of Agreement will be deemed and considered for
all purposes as prepared through the joint efforts of the Parties and will not
be construed against a Party as a result of the preparation, submittal,
negotiation or drafting thereof.  Exhibit A and the General Terms and Conditions
are hereby incorporate by reference as part of this Agreement.

9.4       Mutual Waiver of Certain Remedies.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, OTHER THAN REASONABLE ATTORNEYS’ FEES AND COURT
COSTS, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY, ANY
SUCCESSORS IN INTEREST OR ANY BENEFICIARY OR ASSIGNEE OF THIS AGREEMENT FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES, OR FOR LOST
OR DELAYED PRODUCTION OR LOST BUSINESS OPPORTUNITY, OR FOR BUSINESS LOSSES OR
FOR ECONOMIC LOSSES OF THE OTHER PARTY ARISING OUT OF THIS AGREEMENT OR ANY
BREACH HEREOF.  THIS SECTION 9.4 WILL APPLY NOTWITHSTANDING THE SOLE, JOINT OR
CONCURRENT NEGLIGENCE, OR OTHER FAULT OR RESPONSIBILITY OF THE PARTY WHOSE
LIABILITY IS WAIVED BY THIS PROVISION, OR ANY OTHER EVENT OR CONDITION, WHETHER
ANTICIPATED OR UNANTICIPATED, AND REGARDLESS OF WHETHER PRE-EXISTING PRIOR TO
THE DATE OF THIS AGREEMENT.

[Signature Page Follows.]





9

--------------------------------------------------------------------------------

The Parties have executed this Agreement as of the Effective Date.

SHIPPER:

TRANSPORTER:







SN CATARINA, LLC

SECO PIPELINE, LLC







By:

/s/ Mohsin Meghji



By:

/s/ Gerald F. Willinger

Name:

Mohsin Meghji

Name:

Gerald F. Willinger

Title:

Chief Restructuring Officer

Title:

Chief Executive Officer











[Signature Page to Firm Transportation Service Agreement (Catarina)]

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL TERMS AND CONDITIONS

ARTICLE I

DEFINITIONS

Except in those certain instances where the context states another meaning, the
following terms when used in the Agreement and all Exhibits thereto have the
meaning stated:

1.1       “Additional Gas” shall have the meaning set forth in Section 1.1(b) of
the Agreement.

1.2       “Affiliate” shall mean when used with respect to any Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person.  As
used herein, “control” means possessing, directly or indirectly, the power to
direct or cause the direction of the management and policies of any such
relevant Person by ownership of voting interest, by contract or otherwise;
provided, however, that solely having the power to act as the operator of a
Person’s day-to-day commercial operations, without otherwise having the direct
or indirect power to direct or cause the direction of the management and
policies of such Person, shall not satisfy the foregoing definition of
“control”. Notwithstanding anything to the contrary herein, in no event shall
Transporter or any of its subsidiaries be deemed to be an Affiliate of Shipper
or any of its subsidiaries.

1.3       “Approval Date” means the date on which the Bankruptcy Court enters
the Approval Order.

1.4       “Approval Order” means an order of the Bankruptcy Court reasonably
acceptable to the parties to the Settlement Agreement, entered pursuant to Rule
9019 of the Federal Rules of Bankruptcy Procedure, approving the Settlement
Agreement, which order has not been reversed, vacated or stayed.

1.5       “Assumed Obligations” shall have the meaning set forth in Section 10.2
of this Exhibit A.

1.6       “Bankruptcy Cases” means the chapter 11 cases of the Debtors pending
before the Bankruptcy Court, styled In re Sanchez Energy Corporation, et al.,
Case No. 19-34508 (MI) (Bankr. S.D. Tex.) (Jointly Administered).

1.7       “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of Texas.

1.8       “BLS” shall have the meaning set forth in Section 3.2 of the
Agreement.

1.9       “Btu” shall mean British thermal unit.

1.10     “Catarina Gathering Agreement” shall mean that certain Firm Gathering
and Processing Agreement, dated effective as of October 14, 2015, by and between
Shipper and Catarina Midstream, LLC, a Delaware limited liability company, as
amended by that certain



Exhibit A-1

--------------------------------------------------------------------------------

Amendment No. 1 to the Firm Gathering and Processing Agreement, executed on June
30, 2017, as further amended by that certain Amendment No. 2 to the Firm
Gathering and Processing Agreement, executed on June 30, 2020, and as the same
may be further amended from time to time.

1.11     “Closing Date” means the date the Closing Notice is executed and filed
with the Bankruptcy Court.

1.12     “Closing Notice” means a notice of the occurrence of Closing (as
defined in the Settlement Agreement and attached thereto as Exhibit G).

1.13     “Control” (including its derivatives and similar terms) means (a) with
respect to any Person, possessing, directly or indirectly, the power to direct
or cause the direction of the management and policies of any such relevant
Person by ownership of voting interest, by contract or otherwise; provided,
however, that solely having the power to act as the operator of a Person’s
day-to-day commercial operations, without otherwise having the direct or
indirect power to direct or cause the direction of the management and policies
of such Person, shall not satisfy the foregoing definition of “Control” and (b)
with respect to any Gas, such Gas with respect to which Shipper has the
contractual right or obligation (pursuant to a marketing, gathering,
transportation, processing, agency, operating, unit or similar agreement) to
market, gather, transport or process such Gas and Shipper elects or is obligated
to market, gather, transport or process such Gas.

1.14     “CPI” shall have the meaning set forth in Section 3.2 of the Agreement.

1.15     “Day” shall mean the period of twenty-four (24) consecutive hours
beginning at 9:00 a.m. Central Time on any calendar day and ending at 9:00 a.m.
Central Time on the calendar day immediately following.

1.16     “Debtors” means, collectively, prior to the Effective Date, Sanchez
Energy Corporation and each of its direct and indirect subsidiaries that are
debtors and debtors-in-possession in the Bankruptcy Cases, including SN EF
Maverick, LLC and SN Catarina, LLC, and, after the Effective Date, such entities
as reorganized pursuant to the Plan.

1.17     “Dedicated Acreage” shall mean the Dedicated Instruments and the
Dedicated Reserves.

1.18     “Dedicated Gas” shall have the meaning set forth in Section 1.1(a) of
the Agreement.

1.19     “Dedicated Instruments” shall have the meaning set forth in Exhibit C.

1.20     “Dedicated Reserves” shall mean the interest of Shipper in all Gas
reserves in and under, and all Gas owned or Controlled by Shipper and produced
or delivered from (i) lands within the area described on Exhibit C – Part 1 of
the Catarina Gathering Agreement, and (ii) the Dedicated Instruments, whether
now owned or hereafter acquired, and any and all additional right, title,
interest, or claim of every kind and character of Shipper in (x) land within the
area described on Exhibit C – Part 1 of the Catarina Gathering Agreement or (y)
the Dedicated Instruments, and Gas production therefrom, and all interests in
any wells, whether now existing or drilled hereafter,



Exhibit A-2

--------------------------------------------------------------------------------

on, or completed on, lands covered by a Dedicated Instrument or within the area
described on Exhibit C – Part 1 of the Catarina Gathering Agreement.

1.21     “Default” shall have the meaning set forth in Section 5.2(b) of the
Agreement.

1.22     “Disruption” or “Disruptions” shall have the meaning set forth in
Section 8.1 of the Agreement.

1.23     “Firm” shall mean service on Transporter’s System that may not be
curtailed, interrupted or discontinued, subject, however, to the Disruptions set
forth in Article VIII of the Agreement.

1.24     “Gas” shall mean natural gas produced from gas wells and gas produced
in association with oil (casinghead gas).

1.25     “Governmental Authority” shall mean any legislature, court, tribunal,
arbitrator or arbitral body, authority, agency, commission, division, board,
bureau, branch, official or other instrumentality of the U.S., or any domestic
state, county, city, tribal or other political subdivision, governmental
department or similar governing entity, and including any governmental,
quasi-governmental or non-governmental body exercising similar powers of
authority.

1.26     “Heating Value” shall mean the gross number of British thermal units
(Btu’s) which would be contained in the volume of one (1) cubic foot of gas at a
temperature of sixty degrees (60°) Fahrenheit, when saturated with water vapor
and under a pressure of fourteen and seventy-three hundredths (14.73) pounds per
square inch absolute and adjusted to reflect the actual water vapor content of
the gas delivered; however, if the water vapor content is seven (7) pounds per
million cubic feet or less, the gas shall be deemed dry.

1.27     “Insolvency Event” shall mean, with respect to any Person, such Person
(i) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (ii) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (iii)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (iv) institutes or has instituted against it, a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation by it or a
regulator, supervisor or similar official, in each case which is not dismissed,
discharged, stayed or restrained in each case within fifteen (15) Days of the
institution or presentation thereof; (v) has a resolution passed for its
winding-up, dissolution or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets;
(vii) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within fifteen (15) days
thereafter; (viii) causes or is subject to any event with respect to it that,
under applicable law, has an analogous effect to any of the events specified in
clauses (i)



Exhibit A-3

--------------------------------------------------------------------------------

to (vii) above (inclusive); or (ix) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

1.28     “Interruptible” shall mean service on Transporter’s System that may be
curtailed, interrupted or discontinued at any time, at the sole discretion of
Transporter, for any reason or no reason, without liability, obligation or
penalty of any kind.

1.29     Maximum Daily Quantity” shall have the meaning set forth in Section
1.2(a) of the Agreement.

1.30     “Mcf” shall mean One thousand (1,000) cubic feet.

1.31     “Memorandum of Agreement” shall have the meaning set forth in Section
1.5 of the Agreement.

1.32     “MMBtu” shall mean one million (1,000,000) Btu.

1.33     “Month” shall mean the period beginning at 9:00 a.m. Central Time on
the first day of a calendar month and ending at 9:00 a.m. Central Time on the
first day of the calendar month immediately following, except that the first
month shall begin on the date of initial deliveries of natural gas hereunder and
shall end at 9:00 a.m. Central Time on the first day of the calendar month
immediately following.

1.34     “Permanent Disruption” shall have the meaning set forth in Section
8.1(b).

1.35     “Person” shall include any individual, firm, corporation, partnership,
limited liability company, joint venture, association, trust, unincorporated
organization, or Governmental Authority.

1.36     “Plan” means the Second Amended Joint Chapter 11 Plan of Reorganization
of Sanchez Energy Corporation and its Debtor Affiliates, dated as of April 30,
2020 [DKT. #1205], as amended or modified from time to time.

1.37     “Primary Term” shall have the meaning set forth in Section 5.1 of the
Agreement.

1.38     “psia” shall mean pounds per square inch absolute.

1.39     “psig” shall mean pounds per square inch gauge.

1.40     “Raptor Plant” shall mean that certain Raptor gas processing plant
owned by Carnero G&P LLC in LaSalle County, Texas.

1.41     “Renewal Term” shall have the meaning set forth in Section 5.1 of the
Agreement.

1.42     “Residue Gas” shall mean the gaseous portion of Gas that remains after
the extraction and/or removal therefrom of liquefiable hydrocarbons or other
constituents, shrinkage, fuel gas used to operate the processing facilities, and
flare, vented and/or or lost and unaccounted for gas that may be incurred in the
operation of the processing facilities.



Exhibit A-4

--------------------------------------------------------------------------------

1.43     “Rules” shall have the meaning set forth in Section 9.2(b) of the
Agreement.

1.44     “Settlement Agreement” means that certain Settlement Agreement, dated
as of June 6, 2020, by and among the Debtors, Catarina Midstream LLC, Carnero
G&P LLC, Seco Pipeline, LLC, Sanchez Midstream Partners, LP and TPL SouthTex
Processing Company LP.

1.45     “Shipper’s FL&U” shall have the meaning set forth in Section 1.3(a) of
the Agreement.

1.46     “Shipper’s Gas” shall have the meaning set forth in Section 1.1 of the
Agreement.

1.47     “Subject Gas” shall have the meaning set forth in Section 8.1(a) of the
Agreement.

1.48     “Temporary Arrangements” shall have the meaning set forth in Section
8.1(a).

1.49     “Term” shall have the meaning set forth in Section 5.1 of the
Agreement.

ARTICLE II

MEASUREMENT AND TESTS

The measurement and tests for quality of Gas delivered hereunder will be
governed by the following:

2.1       The volume will be measured by meters installed, maintained and
operated by or on behalf of Transporter. Computations shall be made in
accordance with industry practice.

2.2       For the purpose of measurement, and meter calibration, the atmospheric
(Barometric) pressure will be in accordance with AGA Report No. 3/API 14.3, as
it is now and from time to time may be revised.

2.3       The unit of volume for purposes of measurement will be one (1) cubic
foot of gas at a temperature base of sixty degrees (60°) Fahrenheit and at a
pressure base of fourteen and seventy-three hundredths (14.73) psia.

2.4       The temperature will be adjusted to standard conditions by a
compensation device included with the meter. Corrections will be made in
accordance with industry practice.

2.5       Specific gravity will be determined with accuracy to the nearest
one-thousandth by taking samples of the Gas at the Receipt Point(s) at such
times as may be determined to be necessary in practice by the use of an
instrument commonly used and accepted in the industry.

2.6       Tests for carbon dioxide, sulfur, and hydrogen sulfide content of the
Gas delivered hereunder will be made by approved standard methods from time to
time as requested by either Party, but not more often than once each Month.

2.7       All measuring equipment, housing devices, and materials shall be of
standard manufacture and will, with all related equipment, appliances and
buildings, be installed, maintained, and furnished by Transporter or its
designee at Transporter’s expense. Shipper may



Exhibit A-5

--------------------------------------------------------------------------------

install and operate check­measuring equipment, which will not interfere with the
use of Transporter’s equipment. All testing equipment shall be of standard
manufacture and will be maintained, operated and furnished by Transporter or its
designee at Transporter’s expense.

2.8       The accuracy of Transporter’s measuring and testing equipment will be
verified by Transporter at necessary intervals, to ensure accurate measurement.
Tests for quality of the Gas may be made at the time of equipment testing, or at
other times, as deemed necessary by Transporter. Notice of the time and nature
of each test shall be provided to Shipper sufficiently in advance to permit
Shipper to have a representative present. Measuring and testing equipment will
be tested by reasonable means and methods in the presence of representatives of
both Shipper and Transporter, if present. If Shipper fails to have a
representative present after proper notice, the results of such tests will be
provided to Shipper and will nevertheless be considered accurate until the next
test. All tests will be made at Transporter’s expense, except that Shipper will
bear the expense of tests made at its request, if the inaccuracy found is one
percent (1%) or less.

2.9       If at any time any of the measuring or testing equipment is found to
be out of service, or registering inaccurately in any percentage, it will be
adjusted at once to read accurately within the limits prescribed by the
manufacturer. If any measuring equipment shall be found to be inaccurate by an
amount exceeding one percent (1%) at a reading corresponding to the average
hourly rate of flow for the period since the last preceding test, the previous
reading of such equipment will be disregarded for any period definitely known or
agreed upon or if not so known or agreed upon for a period of sixteen (16) Days
or one-half (1/2) of the elapsed time since the last test, whichever is shorter.
The volume of Gas delivered during such period will be estimated by:

(a)        using the data recorded by any check-measuring equipment if installed
and accurately registering; or

(b)        if the check measuring equipment is not installed or registering
accurately by correcting the error if the percentage of error is ascertainable
by calibration test or mathematical calculation; or

(c)        if neither such method is feasible, by estimating the quantity, or
quality, delivered based upon deliveries under similar conditions during a
period when the equipment was registering accurately; and

provided, that, no corrections will be made for recorded inaccuracies of two
percent (2%) or less.

2.10     Shipper and Transporter will have the right to inspect equipment
installed or furnished by the other, and the charts and other measurement or
testing data of the other, at all times during business hours, but the reading,
calibration and adjustment of such equipment and changing of charts will be done
only by the Party owning such equipment. Each Party will preserve all original
test data, charts and other similar records in such Party’s possession for a
period of at least two (2) years.



Exhibit A-6

--------------------------------------------------------------------------------

ARTICLE III

DELIVERY PRESSURE AND COMPRESSION

3.1       All Gas delivered by or for the account of Shipper to Transporter
hereunder must be delivered at pressures as may be needed to enter Transporter’s
System against the working pressures maintained therein from time to time, but
not to exceed the pressure required to sustain the redelivery pressure specified
in Section 3.2 below or the maximum pressure set forth on Exhibit B of the
Agreement.

3.2       All Gas delivered by Transporter to Shipper or Shipper’s designee
hereunder must be delivered at pressures sufficient to enter Shipper’s or
Shipper’s designee’s facilities against a working pressure maintained therein
from time to time.

3.3       Notwithstanding the other provisions of the Agreement, neither
Transporter nor Shipper shall be required to provide compression to effectuate
the delivery or redelivery of gas pursuant in this Agreement.

ARTICLE IV

QUALITY

4.1       All Gas delivered to Transporter at the Receipt Point under this
Agreement will comply with the following specifications:

(a)        Water Vapor: The Gas will not have a water vapor content in excess of
seven (7) pounds per Mcf of Gas.

(b)        Hydrogen Sulfide: Subject to provisions of Section 4.1(h) hereof, the
Gas will not contain more than one-quarter (1/4) grain of hydrogen sulfide per
one hundred (100) cubic feet of Gas, as determined by quantitative tests.

(c)        Total Sulfur: Subject to provisions of Section 4.1(h) hereof, the Gas
will not contain more than five (5) grains of total sulfur per one hundred (100)
cubic feet of Gas, as determined by quantitative tests.

(d)        Temperature: The Gas will not have a temperature less than forty (40)
degrees Fahrenheit or more than one hundred twenty (120) degrees Fahrenheit.

(e)        Carbon Dioxide: Subject to provisions of Section 4.1(h) hereof, the
Gas will not contain more than two percent (2%) by volume of carbon dioxide.

(f)        Oxygen: Subject to provisions of Section 4.1(h) hereof, the Gas will
not contain more than ten (10) parts per million of oxygen by volume.

(g)        Nitrogen: Subject to provisions of Section 4.1(h) hereof, the Gas
will not contain more than two percent (2%) by volume of nitrogen.

(h)        Non-hydrocarbons: Notwithstanding the foregoing provisions of this
Section 4.1 to the contrary, the Gas will not contain more than three percent
(3%) by volume of



Exhibit A-7

--------------------------------------------------------------------------------

total non­hydrocarbons, which will include, but not be limited to, water
hydrogen sulfide, sulfur, carbon dioxide, oxygen and nitrogen.

(i)         Objectionable Liquids and Solids and Dilution: The Gas will be free
of objectionable liquids and solids, will not contain any hydrocarbons which
might condense to free liquids in the pipeline under normal pipeline conditions
and will be commercially free from dust, gums, gum-forming constituents, and
other liquids or solid matter which might become separated from the Gas in the
course of transportation through pipelines.

(j)         Gross Heating Value: The gas will contain a Gross Heating Value of
at least nine hundred fifty (950) Btu per cubic foot, but not greater than one
thousand and fifty (1050) Btu per cubic foot. The Gross Heating Value will be
the number of Btus produced by the complete combustion of a cubic foot of Gas
(excluding hydrogen sulfide) at a temperature base of sixty degrees (60°)
Fahrenheit and a pressure base of fourteen and seventy-three hundredths (14.73)
psia. Heating values shall be expressed in Btu per cubic foot and may be
determined by calorimeter, calculation from compositional analysis or other
acceptable industry practices and shall reflect the actual condition of the Gas
on delivery as adjusted for pressure, water content, and compressibility unless
otherwise prescribed by statute. For the purposes of making Btu calculations,
the gas shall be considered saturated at the delivery conditions of pressure and
temperature.

4.2       Provided that all Gas delivered by Shipper to Transporter at a Receipt
Point meets all quality specifications as provided above, the Gas delivered by
Transporter at the Delivery Point will meet the same quality specifications. If
the quality specifications of the receiving pipeline at the Delivery Point are
modified to include additional specifications or become more stringent than
those in place as of the Effective Date, the quality specifications above will
automatically be amended to include the additional or more stringent quality
specifications, and Transporter will not be required to accept at the Receipt
Point or deliver at the Delivery Point any Gas tendered by Shipper for
transportation under this Agreement until Shipper conforms the Gas to such
specifications. Upon mutual agreement, Transporter may conform Gas to meet the
more stringent specifications of the receiving pipeline and charge a mutually
agreeable fee for doing so.

4.3       If the Gas delivered at any Receipt Point fails to meet any of the
quality specifications stated above, then Transporter will notify Shipper, and
Shipper will make a diligent effort to correct the situation. Transporter will
have the right to refuse to accept such Gas for so long as Shipper is unable to
deliver Gas conforming to such specifications.

ARTICLE V

PAYMENTS

5.1       After delivery of Gas has commenced, Transporter shall, on or before
the 25th day of each Month, render to Shipper a statement showing the quantity
of Gas delivered by Transporter to Shipper at the Delivery Point(s) and the
amount owed Transporter for such deliveries during the Month preceding such
notice. Shipper shall pay Transporter the amount so billed after the delivery of
the statement by Transporter on or before the later of (i) the last day of the
Month the statement



Exhibit A-8

--------------------------------------------------------------------------------

was received by Shipper, or (ii) ten (10) days after the statement was received
by Shipper. All amounts due Transporter from Shipper, including penalties, are
payable at the address of Transporter shown in Article VI of the Agreement.

5.2       If Shipper fails to pay any amount due Transporter when the same is
due, interest thereon will accrue from, but excluding, the due date to, and
including, the date payment thereof is actually made at the lesser of: (i) the
maximum legal rate of interest permitted by applicable law, or (ii) the Prime
Rate, plus 2%, computed on an annualized basis and compounded monthly. For
purposes of this Section 5.2, the term “Prime Rate” means the prime rate as
published in the Wall Street Journal, or any successor thereto, on the first
date of publication for the calendar month in which payment is due. Transporter
will render a late payment charge invoice and Shipper will make payment therefor
within ten Days of the date of such invoice.

5.3       If any invoice is disputed by Shipper, Shipper will pay the undisputed
amounts and will, within ten days from the date of Transporter’s invoice, give
Transporter written notification setting forth the disputed amount and the basis
therefor. Shipper and Transporter will use reasonable diligence to resolve
disputed amounts within thirty (30) days following written notification. If the
undisputed amount is not paid when due, the undisputed amount will be subject to
late payment charges as described above. Any disputed amount that later is
determined to be due to Transporter will be subject to late payment charges from
the original due date.

5.4       Each Party has the right at any and all reasonable times to examine
the books and records of the other, to the extent necessary to verify the
accuracy of any statement, charge, computation or demand made under this
Agreement.

ARTICLE VI

TAXES

6.1       Transporter shall pay or cause to be paid the taxes lawfully levied on
Transporter, or otherwise to be borne contractually by Transporter and
applicable to the Gas delivered hereunder prior to its delivery to Shipper or
Shipper’s designee at the Delivery Point(s). Shipper shall pay all taxes
lawfully levied on Shipper applicable to such Gas after delivery to Shipper or
Shipper’s designee or otherwise to be borne contractually by Shipper under the
terms of the Agreement.

ARTICLE VII

WARRANTY OF TITLE

7.1       Shipper warrants title to all Gas delivered by it, that it has the
right to same, and that such Gas is free from liens and adverse claims of every
kind. Shipper shall pay or cause to be paid all sums due on the gathering or
handling of the Gas delivered by Transporter. Shipper shall indemnify and save
Transporter harmless from and against all taxes, payments, liens or other
charges applicable to said Gas arising prior to its delivery to Transporter or
Transporter’s designee.



Exhibit A-9

--------------------------------------------------------------------------------

ARTICLE VIII

FORCE MAJEURE

8.1       Except for Shipper’s obligations to make payments hereunder, neither
Party will be liable for any failure to perform the terms of the Agreement when
such failure is due to Force Majeure. The term “Force Majeure” as employed in
this Agreement shall mean acts of God, strikes, lockouts, or industrial disputes
or disturbances, civil disturbances, arrests and restraint from rulers or
people, interruptions or terminations by or as a result of government or court
action or orders, or present and future valid orders of any regulatory body
having jurisdiction, acts of the public enemy, wars, riots, blockades,
insurrections, inability to secure or delay in securing labor or materials by
reason of allocations promulgated by authorized governmental agencies,
epidemics, landslides, lightning, earthquakes, fire, storm, floods, washouts,
explosions, breakage or freezing of pipelines (so long as such breakage is not
directly caused by Transporter), inability to obtain easement or rights-of-way,
allocation or curtailment by third parties of downstream capacity, constraints
on or physical disruptions to transportation downstream of and directly
connected to Shipper’s or Transporter’s facilities used herein, refusal or other
failure to accept Gas by Persons downstream of Transporter’s facilities that are
directly connected to Transporter’s System or to any Delivery Point, the making
of repairs or alterations to lines of pipe or plants, partial or entire failure
of gas supply, failure or inability or any other cause, whether of the kind
herein enumerated or otherwise not reasonably within the control of the Party
claiming Force Majeure. The Force Majeure will, so far as possible, be remedied
with all reasonable dispatch. The settlement of strikes or lockouts or
industrial disputes or disturbances will be entirely within the discretion of
the Party having the difficulty, and the above requirement that any Force
Majeure will be remedied with all reasonable dispatch will not require the
settlement of strikes, lockouts, or industrial disputes or disturbances by
acceding to the demands of any opposing Party therein when such course is
inadvisable in the discretion of the Party having the difficulty. A decision to
close a facility due to business or economic conditions will not fall within the
meaning of “force majeure.”

8.2       If a Party claims Force Majeure that affects one or more Delivery
Point(s), nothing herein will require the Party claiming Force Majeure to make
deliveries or to take Gas at an alternative Delivery Point(s), not designated in
Exhibit B of the Agreement.

ARTICLE IX

GOVERNMENTAL RULES, REGULATIONS AND AUTHORIZATION

9.1       This Agreement will be subject to all valid applicable state, local
and federal laws, orders, directives, rules and regulations of any governmental
body, agency or official having jurisdiction over this Agreement and the
transportation of Gas hereunder.

9.2       If at any time during the Term of the Agreement, any Governmental
Authority having jurisdiction over this Agreement and the transportation of Gas
hereunder takes any action as to Transporter or Shipper or any third party
transporter whereby the sale, transportation other handling (including
compression or treating), delivery, receipt and use of Gas as contemplated
hereunder is proscribed or subjected to terms, conditions, regulations,
restraints, or price or rate controls, ceilings or limits that in the sole
judgment of Transporter or Shipper are unduly or overly burdensome to that
Party, such Party may at any time thereafter terminate this Agreement, upon



Exhibit A-10

--------------------------------------------------------------------------------

thirty (30) days written notice without further liability hereunder, except as
to obligations (including but not limited to payment obligations) incurred prior
to the time of such termination.

9.3       Shipper and Transporter agree to file or have filed in a timely manner
all applications, affidavits, statements and notices required for sale,
transportation and delivery of the Gas hereunder.

ARTICLE X

ASSIGNMENT

10.1     The Agreement (including this Exhibit A and other Exhibits attached
thereto), including, without limitation, any and all renewals, extensions,
amendments and/or supplements hereto, will run with the land and will be binding
upon and inure to the benefit of the successors and assigns of the Parties,
provided that neither Party may assign or otherwise convey all or any portion of
its right, title, or interest under this Agreement without obtaining the prior
written consent of the other Party, which consent will not be unreasonably
withheld, conditioned, or delayed, and any attempts to assign without such
consent will be void ab initio.  Notwithstanding the foregoing, (i) either Party
may assign this Agreement to an Affiliate of such Party without the consent of
the other Party, and (ii) either Party may pledge this Agreement to secure any
credit facility or indebtedness of such Party or its Affiliates without the
consent of the other Party.

10.2     Subject to Section 1.4 of the Agreement, if any transfer of the
Agreement occurs, (i) the transferee (other than any grantee under any lien,
pledge, encumbrance or security interest) shall assume in writing the
obligations and liabilities of the transferor under this Agreement, and (ii) no
transfer or succession to the interest of Shipper hereunder, wholly or
partially, shall affect or bind Transporter until the first of the month
following the date Transporter has received a copy of the recorded transfer
document or other proof satisfactory to Transporter that the claimant is legally
entitled to such interest.

ARTICLE XI

AGENCY DESIGNATION

11.1     Shipper may designate an agent, which may be Transporter, to nominate
and schedule transportation service on Shipper’s behalf. Shipper shall notify
Transporter in writing of the designated agent, if any.

11.2     Transporter is authorized to rely on nominations and scheduling
information provided by Shipper’s agent. By designating an agent, Shipper agrees
to indemnify and save Transporter harmless from all suits, actions, debts,
accounts, damages, costs, losses and expenses arising in any way from Shipper’s
agent’s actions on behalf of Shipper, Shipper’s agent’s failure to act on behalf
of Shipper, or Transporter’s reliance upon the information provided to
Transporter by Shipper’s agent; provided, however that such indemnification will
not excuse Transporter from liability for actions taken when Transporter is
acting as agent.



Exhibit A-11

--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1     No waiver by either Transporter or Shipper of any default of the other
under this Agreement will operate as a waiver of any future default, whether of
like or different character or nature.

12.2     This Agreement may be amended only by a written instrument executed by
the Parties hereto and expressly stating that it is an amendment to this
Agreement.

12.3     The headings used throughout this Agreement are inserted for reference
purposes only, and are not to be construed or taken into account in interpreting
the terms and provisions of any Article, nor to be deemed in any way to qualify,
modify or explain the effects of any such term or provision.





Exhibit A-12

--------------------------------------------------------------------------------

EXHIBIT B

TRANSPORTER’S SYSTEM

Transporter’s System: The 20” gas pipeline depicted in the attached map.

Receipt Point(s): The tailgate of the Raptor Plant in LaSalle County, Texas.

Delivery Point(s): The interconnection between Transporter’s System and Texas
Pipeline

Webb County Lean System, LLC’s Kudu Plant in Webb County, Texas.

Transportation Fee:

·     For Firm services: $[***] per MMBtu, as may be escalated annually under
Section 3.2 of the Agreement.

·     For Interruptible services: $[***] per MMBtu, as may be escalated annually
under Section 3.2 of the Agreement.

Maximum Pressure (psig): Actual operating pressure, not to exceed 1,200 psig.



Exhibit B-1

--------------------------------------------------------------------------------

Graphic [c705-20200707ex102440d81001.jpg]







--------------------------------------------------------------------------------

EXHIBIT C

Dedication

Dedicated Instruments:



1.   Dedicated Leases:

a.    Oil and Gas Lease by and between Harrison Interests, Ltd. and P Ranch
Working Interest, LLC dated May 12, 2010, a memorandum of which is recorded in
Volume 386, Page 510 of the Official Records of Dimmit County, Texas, in Volume
2943, Page 294 of the Official Records of Webb County, Texas, and in Volume 505,
Page 161 of the Deed Records of La Salle County, Texas, as amended, restated,
supplemented, assigned or otherwise modified from time to time.

b.   Oil, Gas and Mineral Lease by and between the Risken Family Trust, Susan L.
Westergren, Trustee, and SWEPI LP dated March 20, 2013, Texas, recorded in
Volume 466, Page 396, Official Records of Dimmit County, Texas, as amended,
restated, supplemented, assigned or otherwise modified from time to time.

2.   Dedicated Deeds

a.    Mineral Deed from Dan J. Harrison, III, as Grantor, to P Ranch Working
Interest, LLC, as Grantee, dated May 12, 2010, covering 42,262.28 acres of land,
more or less, situated in Dimmit, Webb and La Salle Counties, Texas, a
Memorandum of which is recorded in Volume 386, Page 797 of the Deed Records of
Dimmit County, Texas, in Volume 2946, Page 165 of the Deed Records of Webb
County, Texas, and in Volume 505, Page 435 of the Deed Records of La Salle
County, Texas, as amended, restated, supplemented, assigned or otherwise
modified from time to time.

b.   Mineral Deed from BFH Mining, Ltd., as Grantor, to P Ranch Working
Interest, LLC, as Grantee, dated May 12, 2010, covering 42,262.28 acres of land,
more or less, situated in Dimmit, Webb and La Salle Counties, Texas, a
Memorandum of which is recorded in Volume 386, Page 526 of the Deed Records of
Dimmit County, Texas, in Volume 2943, Page 303 of the Deed Records of Webb
County, Texas, and in Volume 505, Page 170 of the Deed Records of La Salle
County, Texas, as amended, restated, supplemented, assigned or otherwise
modified from time to time.



Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

Memorandum of Agreement

[Attached.]



Exhibit D-1

--------------------------------------------------------------------------------

EXHIBIT D

Memorandum of Agreement



MEMORANDUM OF FIRM TRANSPORTATION SERVICE AGREEMENT



THE STATE OF TEXAS

§



§

COUNTIES OF DIMMIT,

§

WEBB AND LA SALLE

§



THIS MEMORANDUM OF FIRM TRANSPORTATION SERVICE AGREEMENT (this “Memorandum”) is
made and entered into effective as of [________], 2020 (the “Effective Date”) by
and between SN Catarina, LLC, a Delaware limited liability company (“Shipper”),
and Seco Pipeline, LLC, a Delaware limited liability company (“Transporter”).
 Shipper and Transporter may be referred to in this Memorandum individually as a
“Party” and collectively as the “Parties.”

WHEREAS, the Parties have executed that certain Firm Transportation Service
Agreement dated effective as of the Effective Date (the “Transportation
Agreement”); and

WHEREAS, the Parties desire to file this memorandum in the applicable real
property records to give notice to all persons of the existence of the
Transportation Agreement and certain provisions contained therein.

NOW, THEREFORE, the Parties agree as follows:

1.         The Transportation Agreement is incorporated by reference in its
entirety in this Memorandum.  All capitalized terms used but not defined in this
Memorandum and defined in the Transportation Agreement shall have the meaning
ascribed to them in the Transportation Agreement.  As used in this Memorandum,
the following capitalized terms shall have the meanings set forth below:

“Catarina Gathering Agreement” shall that certain Firm Gathering and Processing
Agreement, dated effective as of October 14, 2015, by and between Shipper and
Catarina Midstream, LLC, a Delaware limited liability company, as amended by
that certain Amendment No. 1 to the Firm Gathering and Processing Agreement,
executed on June 30, 2017, as further amended by that certain Amendment No. 2 to
the Firm Gathering and Processing Agreement, executed on June 30, 2020, and as
the same may be further amended from time to time.

“Dedicated Acreage” shall mean the Dedicated Instruments and the Dedicated
Reserves.

“Dedicated Instruments” shall have the meaning set forth in Exhibit A.

“Dedicated Reserves” shall mean the interest of Shipper in all Gas reserves in
and under, and all Gas owned or Controlled by Shipper and produced or delivered
from (i) lands within the area described on Exhibit C – Part 1 of the Catarina
Gathering Agreement, and (ii) the

Exhibit D-2

--------------------------------------------------------------------------------

Dedicated Instruments, whether now owned or hereafter acquired, and any and all
additional right, title, interest, or claim of every kind and character of
Shipper in (x) land within the area described on Exhibit C – Part 1 of the
Catarina Gathering Agreement or (y) the Dedicated Instruments, and Gas
production therefrom, and all interests in any wells, whether now existing or
drilled hereafter, on, or completed on, lands covered by a Dedicated Instrument
or within the area described on Exhibit C – Part 1 of the Catarina Gathering
Agreement.

“Raptor Plant” shall mean that certain Raptor gas processing plant owned by
Carnero G&P LLC in LaSalle County, Texas.

2.         Subject to the terms and conditions of the Transportation Agreement,
(i) Shipper has committed and dedicated to Transporter for transportation on
Transporter’s System all volumes of Residue Gas owned or Controlled by Shipper
or its Affiliates (other than SN EF Maverick, LLC) that are produced from
natural gas delivered to Shipper under the Catarina Gathering Agreement at the
tailgate of the Raptor Plant and specifically excluding gas that is processed at
any of the Carnero G&P, LLC processing plants in Bee County, Texas (the
“Dedicated Gas”), (ii) Shipper has committed to deliver, or cause to be
delivered, all Dedicated Gas to Transporter at the Receipt Point(s), and (iii)
Shipper has committed and dedicated to Transporter all of Shipper’s and its
Affiliates’ (other than SN EF Maverick, LLC’s) right, title, and interests in
and to the Dedicated Acreage, to support Shipper’s performance of its
obligations provided in Section 1.1(a) of the Transportation Agreement.

3.         Transporter has agreed to accept, receive and redeliver the Dedicated
Gas for fees and on and subject to the terms and conditions provided in the
Transportation Agreement.

4.         The dedication and commitment with respect to the Dedicated Gas made
by Shipper under the Transportation Agreement, along with the provisions of
Section 1.1(a) of the Transportation Agreement, is a covenant running with the
land.  The Transportation Agreement, along with all renewals, extensions,
amendments, and supplements, and all rights, title and interests contained
therein, shall be binding upon and inure to the benefit of the Parties, and
their successors and permitted assigns.  Any assignment, sale, transfer or
conveyance by Shipper or its Affiliates (other than SN EF Maverick, LLC) of any
interests in the Dedicated Acreage shall be subject to the dedication under the
Transportation Agreement and Shipper shall require that the assignee of any such
interests agree in writing to expressly ratify the Transportation Agreement and
assume and discharge the duties and obligations of Shipper under the
Transportation Agreement with respect to such interests acquired from and
assigned by Shipper or its Affiliates (other than SN EF Maverick, LLC); and such
assigned interests shall be Dedicated Acreage. Any Person which shall succeed by
purchase, merger or consolidation with Shipper or Transporter and their
respective successors in interest shall be subject to the obligations of its
predecessor under the Transportation Agreement.

5.         Should any person or firm desire additional information, said person
or firm should contact:



Shipper:

Transporter:

SN Catarina, LLC

Seco Pipeline, LLC





Exhibit D-3

--------------------------------------------------------------------------------

Attn: General Counsel

c/o Sanchez Midstream Partners LP

Pennzoil Place

1360 Post Oak Blvd, Suite 2400

700 Milam St., Suite 600

Houston, TX 77056

Houston, Texas 77002

Attn: Chief Financial Officer

Phone: (713) 756-2700

Email: cward@sanchezmidstream.com



and, subject to an appropriate confidentiality agreement, any person may receive
a copy of the Transportation Agreement upon written request to such person at
such address.

6.         The Transportation Agreement became effective on the Effective Date
and will remain in full force and effect until March 31, 2033 (the “Primary
Term”) unless terminated earlier in accordance with such agreement.  Upon the
expiration of the Primary Term, the Transportation Agreement shall renew
automatically for additional terms of one (1) year each thereafter (each, a
“Renewal Term”) on the existing terms (including the then-existing rates),
unless terminated by either Party to the other Party upon at least one hundred
eighty (180) Days’ written notice prior to the end of the Primary Term or any
Renewal Term, as applicable.  Upon termination of the Transportation Agreement,
Shipper and Transporter shall file of record a release and termination of the
Transportation Agreement and this Memorandum as to the commitment and dedication
described herein.

7.         This Memorandum is executed and recorded solely for the purpose of
giving notice and shall not amend or modify the Transportation Agreement in any
way.  This Memorandum shall be binding upon and shall inure to the benefit of
the Parties, and to their respective heirs, devises, legal representatives,
successors and permitted assigns.

[Signature and acknowledgment pages follow.]



Exhibit D-4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Memorandum to be effective as
of Effective Date.

SHIPPER:

SN CATARINA, LLC

By:











Name:







Title:





STATE OF TEXAS
COUNTY OF HARRIS, TO-WIT:

I, the undersigned, a notary public of the said county, do hereby certify that
on this [__] day of [___________], 2020, before me personally appeared
[__________], who acknowledged himself to be the [___________], of SN Catarina,
LLC, and that he as such officer, being so authorized to do so, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the company by himself as said officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public





My commission expires:





(Notarial Seal)









Signature and Acknowledgment

Page Exhibit D-5

--------------------------------------------------------------------------------

TRANSPORTER:

SECO PIPELINE, LLC

By:











Name:







Title:





STATE OF TEXAS
COUNTY OF HARRIS, TO-WIT:

I, the undersigned, a notary public of the said county, do hereby certify that
on this [__] day of [___________], 2020, before me personally appeared
[__________], who acknowledged himself to be the [___________], of Seco
Pipeline, LLC, and that he as such officer, being so authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the company by himself as said officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public





My commission expires:





(Notarial Seal)









Signature and Acknowledgment

Page Exhibit D-6

--------------------------------------------------------------------------------

Exhibit A

To

MEMORANDUM OF FIRM TRANSPORTATION SERVICE AGREEMENT

Dedicated Instruments

[Attached.]

Exhibit D-7

--------------------------------------------------------------------------------